              Case 2:14-cv-01178-MJP Document 809 Filed 02/08/21 Page 1 of 2




 1                                                             THE HON. MARSHA J. PECHMAN

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON

 7   A.B., by and through her next friend CASSIE           No. 14-cv-01178-MJP
     CORDELL TRUEBLOOD, et al.,
 8
                          Plaintiffs,
 9
     v.                                                   ORDER GRANTING STIPULATED
10                                                        MOTION TO DISTRIBUTE
     WASHINGTON STATE DEPARTMENT OF                       CONTEMPT FUNDS
11   SOCIAL AND HEALTH SERVICES, et al.,

12                        Defendants.

13          This matter comes before the Court upon the Parties’ Stipulated Motion to Distribute

14   Contempt Funds to pay Seattle Foundation’s 2020 Administrative Fee for Trueblood Diversion

15   Fund Management.

16          IT IS HEREBY ORDERED that the Clerk of this Court shall disburse $200,000.00 to the

17   Seattle Foundation for payment of their December 31, 2020 invoice number 15551.

18          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to

19   draw a check on the funds deposited in the registry of the Court in the principal amount of

20   $200,000.00 minus any statutory users fees, payable to the Seattle Foundation, by check which

21   will be mailed or delivered to same at 1601 5th Avenue, Suite 1900, Seattle, WA 98010.

22

23

     ORDER GRANTING STIPULATED MOTION TO                                      Disability Rights Washington
     DISTRIBUTE CONTEMPT FUNDS - 1                                        315 5 th Avenue South, Suite 850
     Case: 2:14-cv-01178-MJP                                                  Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
             Case 2:14-cv-01178-MJP Document 809 Filed 02/08/21 Page 2 of 2




 1          Dated this 8th day of February, 2021.

 2

 3

 4                                                  A
                                                    Marsha J. Pechman
 5                                                  United States District Judge

 6

 7   Presented by:

 8 /s/ Kimberly Mosolf                                  /s/ Nicholas A. Williamson
   David R. Carlson, WSBA No. 35767                     Nicholas A. Williamson, WSBA No. 44470
 9 Kimberly Mosolf, WSBA No. 49548                      Jessica M. Erickson, WSBA No. 43024
   Elizabeth Leonard, WSBA No. 46797                    Sarah Jane Coats, WSBA No. 20333
10 Disability Rights Washington                         Michael Bradley, WSBA No. 48481
   315 Fifth Avenue South, Suite 850                    Marko L. Pavela, WSBA No. 49160
11 Seattle, WA 98104                                    Office of the Attorney General
   (206) 324-1521                                       7141 Cleanwater Drive SW
12 davidc@dr-wa.org                                     P.O. Box 40124
   kimberlym@dr-wa.org                                  Olympia, WA 98504-0124
13 bethl@dr-wa.org                                      (360) 586-6565
                                                        NicholasW1@atg.wa.gov
14                                                      JessicaE@atg.wa.gov
   /s/Christopher Carney                                Sarahc@atg.wa.gov
15 Christopher Carney, WSBA No. 30325                   Michael.Bradley@atg.wa.gov
   Carney Gillespie PLLP                                Marko.Pavela@atg.wa.gov
16 315 5th Avenue South, Suite 860
   Seattle, Washington 98104                            Attorneys for Defendants
17 (206) 445-0212
   Christopher.Carney@cgilaw.com
18
   Attorneys for Plaintiffs
19

20

21

22

23

     ORDER GRANTING STIPULATED MOTION TO                                        Disability Rights Washington
     DISTRIBUTE CONTEMPT FUNDS - 2                                          315 5 th Avenue South, Suite 850
     Case: 2:14-cv-01178-MJP                                                    Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
